Citation Nr: 0505647	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for generalized anxiety disorder with post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the veteran's claim of 
entitlement to a disability rating in excess of 50 percent 
for a psychiatric disorder (which the RO characterized as 
generalized anxiety disorder with PTSD.  The veteran has 
perfected a timely appeal.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected psychiatric disability is 
manifested by complaints of irritability, occasional 
flashbacks, and sleep impairment without deficiencies in most 
of the following areas: work, school, family relationships, 
mood, thinking, or judgment.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), generally should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In December 2002, prior to the initial adjudication of this 
claim, the veteran and his service representative were 
informed that the evidence needed to substantiate the claim 
was that showing a worsening of the disability, they were 
advised of what records VA would attempt to obtain on behalf 
of the veteran, and what records the veteran was expected to 
provide.  They were also advised to tell VA of, or submit, 
any additional information or evidence that he wanted 
considered.  This notice served to tell the veteran to submit 
relevant evidence in his possession.  38 C.F.R. § 3.159(b) 
(2004).

By way of these documents, they were specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
All of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting, and what 
evidence VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including service medical records and post-service VA medical 
records.  There are no reported records that are not part of 
the claims folder.

Additionally, during the pendency of this appeal, VA provided 
the veteran with examinations in order to determine the 
current nature and severity of his service-connected PTSD.  
The VA examiner concluded at this examination in December 
2002 that the most appropriate diagnosis for the veteran's 
psychiatric problems was PTSD.  And, as will be shown below, 
the medical evidence of record clearly demonstrates that the 
veteran's service-connected PTSD is not manifested by 
symptoms entitling him to a 70 percent rating.  Thus, the 
Board concludes that no further examinations are required in 
this case.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to a disability 
rating in excess of fifty percent for PTSD poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

VA outpatient treatment records show that, in August 2002, 
the veteran complained of becoming increasingly "jumpy" and 
irritable.  He lived with his wife of 25 years and had 
retired in October 2000 after 28 1/2 years working for the 
Transit Authority.   He re-entered the work force but then 
was forced to retire and became virtually housebound 
secondary to re-injuring his back.  He reported experiencing 
twice-weekly nightmares about being sent back to do another 
tour in Vietnam.  He also reported having unwanted and 
distressing memories of his time in Vietnam "at least every 
couple of weeks."  He indicated that he had Vietnam-
associated flashbacks when he got tired or was faced with a 
trauma-related trigger like foreign voices or being in a 
wooded area.  He described some physiological and emotional 
reactivity to traumas cues and avoidance of those cues.  He 
also described anhedonia and a sense of a foreshortened 
future but denied any current suicidal or homicidal ideation.  
The VA psychologist noted that the veteran's increased 
irritability, exaggerated startle response, poor 
concentration and poor sleep all seemed to be exacerbated 
significantly by his chronic back pain.  The veteran's mood 
was anxious and his affect was consistent with his mood.  He 
ambulated with much difficulty.  He was goal-directed and 
showed no evidence of any ideas of reference, delusional 
thinking, or looseness of associations.

In November 2002, the veteran complained of becoming more 
irritable and quick-tempered in the past year.  He also 
described feeling sad some of the time with some crying 
spells.  There was little pleasure in his life due to his 
chronic back pain and having to give up activities that he 
liked.  He stated that he was not sleeping well.  His energy 
was very poor .  He had some passive suicidal ideation.  He 
also stated that his memory and concentration had worsened.  
He reported that he had an increased startle response as well 
as increased thoughts of Vietnam.  Mental status examination 
of the veteran revealed that he was alert and cooperative.  
He had a normal rate and volume of speech, an anxious mood, 
and an irritable and depressed affect.  His thoughts were 
goal-directed.  He had passive suicidal ideation with no 
intent or plan and no homicidal ideation.  There was no 
evidence of psychotic symptoms.  His cognition was grossly 
intact.  His insight and judgment both were fair.  The 
impression was PTSD and questionable generalized anxiety 
disorder by history with symptoms consistent with major 
depressive disorder.  

At the veteran's most recent VA (fee-based) psychiatric 
examination in December 2002, he complained of finding 
himself irritable.  The veteran was articulate and 
cooperative.  He stated that he had been forced to retire 
from his job as a train driver because of back pain.  He 
described feeling degraded as a cook during service.  He 
stated that, while in Vietnam, he had been assigned to the 
air base at Bien Hoa where he witnessed enemy mortar and 
rocket attacks.  He also stated that a fellow soldier in his 
outfit had committed suicide after receiving a "Dear John" 
letter by blowing his head off with an M-16.  He reported 
that he had worked as a train driver for 28 1/2 years.  He had 
been married since 1976 and found his marriage satisfactory, 
although he was troubled by his irritability.  The veteran 
reported experiencing nightmares twice a week since returning 
from Vietnam, resulting in awakening, palpitations, anxiety, 
and trouble falling back to sleep.  He also reported some 
times having intrusive memories of Vietnam while awake.  The 
veteran's Global Assessment of Functioning (GAF) score was 
52, indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The examiner 
commented that the diagnosis of generalized anxiety disorder 
did not explain the totality of the veteran's symptoms 
subsumed under the symptoms of PTSD.  He also stated that the 
veteran was close to his wife, son, and daughter, but had 
trouble relating to people who were not veterans.  The 
diagnosis was chronic PTSD of mild severity.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected psychiatric disorder is 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2004) (generalized anxiety disorder).  
Given the diagnosis of PTSD, the disability could also be 
evaluated under Diagnostic Code 9411.  See 38 C.F.R. §§ 4.13, 
4.130, Diagnostic Code 9411 (2004).  In any event, the 
General Rating Formula for Mental Disorders found in the 
Schedule for Rating Disabilities (Schedule) is the same for 
generalized anxiety disorder and PTSD.  See 38 C.F.R. §§ 
4.125, 4.126, 4.130 (2004).

An evaluation of 50 percent disabling is available where PTSD 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher evaluation of 70 percent disabling is 
available where PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and an 
inability to establish and maintain effective relationships.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9411 where PTSD is manifested 
by total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting himself or others; an intermittent inability to 
perform activities of daily living (including the maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of his close relatives, his 
own occupation, or his own name.  Id.

The regulation has been interpreted as meaning that the sole 
basis for a 100 percent rating is total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. 
Cir. 2004)  

In applying these criteria to the veteran, the Board notes 
that the veteran held the same job for 281/2 years and left 
that job due to a non-service-connected back disability.  
There have been no reports that the service connected 
psychiatric disability caused any interference with this 
employment.  Since the veteran is no longer working, there 
have been no reports that the psychiatric disability causes 
deficiencies in the area of work.

The veteran has made no recent attempts at schooling, and 
there is no evidence that the service-connected psychiatric 
disability causes deficiencies in this area.

The veteran has been married to his current wife since 1976, 
and also, at last report, was residing with his son and 
daughter.  Although, he reports that irritability troubles 
his marriage, he has remained in that relationship for almost 
30 years, and has described it as satisfactory.  Given the 
enduring nature of his family relationships, and that the 
examiner described these relationships as "close," the 
Board is unable to find that he has deficiencies in this 
area.

There have been no reports of deficiencies in judgment.  

There have been reports of deficiencies in mood, as evidenced 
be the outpatient treatment reports of passive suicidal 
ideation, an anxious mood, and a depressed and irritable 
affect.  

There has also, arguably, been evidence of deficiencies in 
the area of thinking.  This evidence consists of the 
veteran's report that he imagined Vietnamese soldiers outside 
his room when hospitalized at a VA hospital in 2002.

While there is some evidence of deficiencies in thinking and 
mood, the foregoing discussion should make clear that the 
veteran does not have deficiencies in most of the areas 
needed for a 70 percent evaluation.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), p. 32.  The 
veteran's GAF score of 52 in December 2002, is indicative of 
moderate disability.  There have been no other recent GAF 
scores, and the veteran has not received recent treatment.

Reviewing all of the evidence, the Board finds that the 
criteria for a disability rating in excess of 50 percent for 
PTSD have not been met.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  Since the veteran does not have 
deficiencies in most of the areas needed for a 70 percent 
evaluation, the disability does not more closely approximate 
the criteria for that evaluation than for the current 50 
percent rating.  Therefore the provisions of 38 C.F.R. 
§§ 4.7, 4.21 do not provide a basis for a higher evaluation.  

The Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for generalized anxiety disorder with PTSD is denied.

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


